DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The preliminary amendment received on 01/23/2019 is acknowledged.  Claims 1-20 have been cancelled.  Claims 21-23 have been added. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8257948. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of making a flavor modified of the instant application contains within its scope the method of ‘948.  Further the method of ‘948 produces products with the structure/ratios instantly claimed and further teaches the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8318459. Although the claims at issue are not identical, they are not patentably distinct from each other because because the method of making a flavor modified of the instant application contains within its scope the method of .  

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8647844. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of making a flavor modified of the instant application contains makes obvious the product produce by a process within its scope, such as the product by process of ‘844.  Further process of producing the product of ‘844 produces products with the structure/ratios instantly claimed and further teaches the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8669077. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of making a flavor modified of the instant application contains within its product and the method to produce the product of ‘077.  Further the product by process of ‘077 produces products with the structure/ratios instantly claimed and further teaches the use of compositions produced with other sweeteners and with flavors and additional food ingredients.

s 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8735101. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of making a flavor modified of the instant application contains within its scope the method of ‘101.  Further the method of ‘101 produces products with the structure/ratios instantly claimed and further teaches the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8993269. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of making a flavor modified of the instant application contains within its scope the method and products of ‘269.  Further the method of ‘269 produces products with the structure/ratios instantly claimed and further teaches the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 9392799.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of making a flavor modified of the instant application contains within its scope the method and products of ‘799.  Further the method of ‘799 produces products with the structure/ratios instantly claimed and 

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USP 9615599. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of making a flavor modified of the instant application contains within its scope the method and products of ‘599.  Further the method of ‘599 produces products with the structure/ratios instantly claimed and further teaches the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of USP 9706792.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of making a flavor modified of the instant application is rendered obvious by the product of a process which falls within the scope of the instant method, as is present in ‘792. The product by process of ‘792 produces products with the structure/ratios instantly claimed and further teaches the use of compositions produced with other sweeteners and with flavors and additional food ingredients.   ‘792 further teaches the use of compositions produced with other sweeteners and with flavors and additional food ingredients.  

.  

Claims 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16424230. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of making a flavor modified of the instant application contains within its scope the method and products of ‘230.  Further the method of ‘230 produces products with the structure/ratios instantly claimed and further teaches the use of compositions produced with other sweeteners and with flavors and additional food ingredients.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657